This appeal was from an interlocutory order refusing to dissolve a temporary injunction restraining appellants from interfering with or molesting appellees from moving certain houses from a specified location to another specified location within the corporate limits of the city, and from placing said houses upon the latter location and using them in any lawful manner, subject to valid city ordinances. As it was conceded by the parties on oral argument that the houses had actually been moved to and set up on the new location, this court (279 S.W. 874) held that the matters presented in the appeal had become moot, and entered an order dismissing both the appeal and the case, without prejudice to the rights of any of the parties to pursue their legal remedies without reference to the injunction.
We have concluded that, as the bill for injunction complains of other matters not disposed of by the trial court, we exceeded our authority in ordering the dismissal of the whole cause in the court below, and that the proper order is one dismissing the appeal, without prejudice to the rights of the parties to proceed to trial of the cause upon the merits of the case.
The motion is granted, the order heretofore entered dismissing the case will be set aside, and judgment will be entered dismissing the appeal at the cost of appellants.